EXHIBIT 10.2

[GENAERA LETTERHEAD]

May 27, 2008

Michael J. Gast, M.D., Ph.D.

c/o Genaera Corporation

5110 Campus Drive

Plymouth Meeting, PA

19462

Dear Michael:

In conjunction with Genaera’s decision to implement initiatives designed to
conserve cash into mid-2009, we have discussed and you have agreed, intending to
be legally bound, to the following:

 

  •  

A voluntary 10% reduction in base compensation. As such, effective June 1, 2008,
your base salary will be $25,000.00 per month ($300,000/year); and

 

  •  

A voluntary forfeiture of cash incentives, including salary increases and
discretionary bonus awards, for 2008.

Please indicate your agreement with these changes by signing in the space
provided below.

 

        Sincerely,        

/s/ John L. Armstrong, Jr.

        John L. Armstrong, Jr.         President and Chief Executive Officer
JLA/jlb         Accepted:  

/s/ Michael J. Gast

    Date:  

May 28, 2008